Citation Nr: 0709435	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for pain of the left 
shoulder, arm, and hand, secondary to service connected 
residuals of fracture of C-4 and C-5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from August 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied entitlement to service connection for 
pain of the left shoulder, arm, and hand.  This claim was 
previously before the Board and was remanded in May 2006.

The veteran presented testimony at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is attached to the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for pain 
of the left shoulder, arm, and hand, secondary to service 
connected residuals of fracture of C-4 and C-5.

At a neurology consultation in May 2002, the veteran had mild 
numbness of some digits of his left hand and the inner aspect 
of his left forearm.  The examiner noted "possible chronic 
cervical radiculopathy."  When seen in May 2004 for follow-
up of chronic neck pain, the assessment was chronic neck pain 
and arm neuropathy.  The examiner noted that the veteran had 
not complained of weakness.  He was referred for physical 
therapy for possible benefit from use of a traction device.  

Nerve conduction studies and an electromyograph (EMG) in June 
2004 revealed a normal electrodiagnostic study with no 
evidence of a left cervical radiculopathy at that time.  The 
impression also indicated that because multiple sensory nerve 
conduction studies were in the upper limits of normal, 
consideration should be given to repeating the study in three 
to six months if symptoms persisted or worsened.

VA outpatient treatment records show that in August 2004 the 
veteran still complained of left arm pain.  When seen in 
September 2004, the normal electrodiagnostic study was noted 
and that neurology indicated that there was no intervention 
at that time unless the veteran developed weakness.  His pain 
medication for neuropathy was increased.  However, it appears 
that the following month it was decreased to the previous 
dose level due to side effects.  

At the February 2006 hearing, the veteran testified that he 
continued to have pain in his left upper extremity for which 
he took medication.  He also testified that he had difficulty 
with fine motor skills with his left hand and when he was 
experiencing pain in his left upper extremity he had 
difficulty in lifting things.  His left upper extremity also 
lacked strength when performing actions like trying to pull 
on his boots.  His testimony indicates that his symptoms have 
persisted and worsened.  

Inasmuch as the evidence shows multiple sensory nerve 
conduction studies were in the upper limits of normal in June 
2004 and that his left upper extremity symptoms have 
persisted and worsened, the Board finds that the veteran 
should be afforded another VA neurological examination of his 
left upper extremity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  A repeat neurological study was recommended in June 
2004 if symptoms persisted or worsened.  As the symptoms in 
this case appear to have persisted, if not worsened, the 
Board finds that the repeat study should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of the veteran's pain 
of the left shoulder, arm, and hand.  The 
veteran should be provided 
electrodiagnostic testing of his left 
upper extremity.  The claims folder must 
be made available to the examiner for 
review and the examiner should note that 
the folder was reviewed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran's 
left upper extremity symptoms are related 
to service or are secondary to his 
service-connected residuals of fracture of 
C-4 and C-5.  If the examiner finds a link 
between the veteran's left upper extremity 
symptoms and service or the service-
connected residuals of fracture of C-4 and 
C-5 and a left cervical radiculopathy is 
not shown by electrodiagnostic study, the 
examiner should also provide an opinion as 
to whether a diagnosis of radiculopathy is 
appropriate based on persistence and 
severity of left upper extremity symptoms.  

2.  Then, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

